DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Response to Amendment
	Applicant has amended claims 1 and 3 and added claim 14.
	The amendments have been found to necessitate new claim objections. See objections below for details. 
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
The 112(b) rejections have been withdrawn.
However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 

Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the prior art rejections of record have been fully considered, but they are not persuasive.  
Applicant has argued that the prior art of record does a device “wherein the first accommodating portion is integrally connected to the second accommodating portion at the first opening and protrudes in a direction toward the second accommodating portion from a plane in which the first opening is located, and wherein the first accommodating portion protrudes into the second accommodating portion from the plane and is formed bv faces that are not in contact with an inner wall of the second accommodating portion such that the first accommodating portion is substantially located inside the second accommodating portion,” as required by claim 1. Specifically, Applicant has argued that the electrical component box 8 and the housing section 20 are separate components stacked together, and that the accommodating portion of Kawai (the recessed portion of the housing 20) where the switch 22 is housed is located outside and thus, not recessed into the electrical component box 8. Examiner’s understanding that, Applicant is arguing that, in view of the above allegations, Kawai fails to teach or suggest a first accommodating portion protruding into the second accommodating portion from the plane and is formed bv faces that are not in contact with an inner wall of the second accommodating portion such that the first accommodating portion is substantially located inside the second accommodating portion.” Examiner respectfully disagrees with applicant’s assessment of Kawai.
To clarify, the Examiner’s position is that the electrical component box 8 and the housing section 20 together correspond to the claimed circuit board box. As described in the 103 rejection of claim 1 below, Kawai teaches “a circuit board box (electrical component box/housing) 8/20 for accommodating the control circuit board, wherein the circuit board box comprises a first accommodating portion in which the operation switch 22 is housed (i.e. the first accommodating portion is the recessed portion of the housing 20 in which the operation switch 22 is housed; see annotated Figures below) and a second accommodating portion (i.e. the interior of the circuit board box 8 and the housing 20 thereof; see annotated Figures below) in which the control circuit board is housed (Figures 1-7, Column 3 Lines 30-50, Column 4 Lines 5-68).”

In view of the above, the 103 rejections of the claims over Kawai are maintained. 

The following interpretations are maintained from the previous Office Action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “air blowing unit: in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “air blowing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “air blowing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“Referring to FIG. 2, the air blowing unit 200 includes a motor 210, a fan blade 220, a casing 230, and an air intake port 240. When the motor 210 is energized, a rotary shaft is driven to rotate. The fan blade 220, such as a multi-flap blade, is coupled to the rotary shaft to cause the generation of air flow by rotation of the rotary shaft of the motor 210. The casing 230 has an outer contour in which the fen blade 220 and the motor 210 are hidden and which, for example, has a volute shape. The air intake port 240 draws air in the frame 100 into an opening of the casing 230.”
Accordingly, the claimed “air blowing unit” has been interpreted as a fan or blower, as well as equivalents thereof.

The limitation “filtering screen unit” recited in claims 10 and 12 is NOT interpreted under 112(f). 
Although the limitation is comprised of the generic placeholder “unit” coupled with functional language “filtering”, the limitation also includes sufficient structure, i.e. the claimed “filtering screen” to carry out the claimed function.

The following are new claim objections.
Claim Objections
Claim 14 is objected to because of the following informalities:
	With regard to claim 14: In line 2, the word “surrounds” should be replaced with --surround--.
Appropriate correction is required.



The following are new rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inner wall of the circuit board box" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second face" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note: Neither claim 1 nor claim 14 recites a first face or a second face.
Claim 14 recites the limitation "the third face" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the wall of the circuit board box" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

The following are new rejections made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 10,746,434), hereafter referred to as Kawai, in view of Lan et al. (US 2015/009626), hereafter referred to as Lan, and Ramakrishnan et al. (US 5,622,058), hereafter referred to as Ramakrishnan.
With regard to claim 1: Kawai teaches a ventilating device, i.e. an air conditioning apparatus (abstract), the device comprising:
A frame (casing) 1/6 forming an outer profile of the ventilating device and provided with an air inlet 12 and an air outlet 5 (Figures 1-7, Column 3 Lines 13-50). 
An air blowing unit (fan; not shown) for directing air from the air inlet 12 to the air outlet 5 (Figures 1-7, Column 3 Lines 13-50).
A control circuit board (control board; not shown) for controlling operation of the ventilating device (Figures 1-7, Column 3 Lines 13-50).
An operation switch 22 for adjusting operation of the ventilating device (Figures 1-7, Column 4 Lines 5-20).
A circuit board box (electrical component box/housing) 8/20 for accommodating the control circuit board, wherein the circuit board box comprises a first accommodating portion in which the operation 

    PNG
    media_image1.png
    612
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    529
    media_image2.png
    Greyscale

Wherein the first accommodating portion comprises a first opening (switch opening port) 34 that functions as an operation port for access from exterior of the circuit board box 8 to the operation switch 22 and a panel (openable lid) 35 for covering the first opening (Figures 1-7, Column 3 Lines 30-50, Column 4 Lines 5-68).
Wherein the frame 1/6 is provided with a second opening (i.e. an opening though which the housing 20 of the circuit board box  protrudes) at a position opposite to the first opening 35 (Figures 1-7, Column 3 Lines 30-50, Column 4 Lines 5-68).
Wherein the panel 35 is exposed from the second opening to the exterior of the frame 1/6, i.e. the panel 35 is located on the housing 20 which protrudes through the second opening to the exterior of the frame; therefore, the panel 35 is exposed to the exterior of the frame from the second opening (Figures 1-7, Column 3 Lines 30-50, Column 4 Lines 5-68).
Wherein the first accommodating portion (the recessed portion of the housing 20 in which the operation switch 22 is housed) is integrally connected to the second accommodating portion (the interior of the circuit board box 8 and the housing 20 thereof) at the first opening 34 and protrudes in a direction toward the second accommodating portion from a plane in which the first opening 34 is located, i.e. the first accommodating portion is recessed into the second accommodating portion, thus protruding in the 
And wherein a portion of the first accommodating portion (i.e. the portion of the first accommodating portion surrounding the switch 22) protruding into the second accommodating portion from the plane and is formed by faces, wherein some of said faces from which the portion of the first accommodating portion is formed are not in contact with an inner wall of the second accommodating portion (see annotated Figure below for details), such that the first accommodating portion is substantially located inside the second accommodating portion (Figures 1-7, Column 3 Lines 30-50, Column 4 Lines 5-68).

    PNG
    media_image3.png
    582
    714
    media_image3.png
    Greyscale

Kawai does not explicitly teach a sealing portion provided around the first opening.
Lan teaches electrical equipment for an air conditioner unit (abstract), the air conditioner unit comprising an circuit board box (electric component box) 31 having a control circuit board 32 disposed therein, and a panel (cover) 23 covering a first opening in the circuit board box 31 (Abstract, Figures 1A, 1B, 4A, 4B, 5A, and 5B, Paragraphs [0053]-[0061]). Although it is not explicitly taught, it is understood that the device of Lan further comprises a sealing portion provided around the first opening, i.e. such that a seal is maintained between the portions of the circuit board box 31 forming the first opening and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kawai in view of Lan by adding a sealing portion around the first opening 34 of Kawai, i.e. such that a seal is maintained between the first opening 34 and the panel 35, in order to prevent the intrusion of dust into the circuit board box 8 of Kawai.
Modified Kawai does not explicitly teach that the control circuit board controls operation of the air blowing unit and that the operation switch adjusts a rotating speed of the air blowing unit.
However, it is notoriously well known to make air blower rotating speed, i.e. fan speed, adjustable in air conditioning units like that of Kawai, so well known, that one of ordinary skill in the art would presume the control circuit board and the operation switch 22 in modified Kawai to be capable of adjusting the speed of the air blowing unit (fan). 
Regardless, Ramakrishnan teaches an air conditioning unit comprising a control panel 84 having a plurality of operation switches disposed thereon, i.e. on control face touchpad 222, wherein the operation switches can be used to control a plurality of operating conditions, such as blowing unit (fan) speed (Abstract, Figures 1A, 1B, and 4, Column 6 Lines 39-58). A person having ordinary skill in the art would recognize that it is advantageous to make blowing unit speed adjustable in air conditioning units like that of Kawai, as adjustability of blowing unit speed allows a user to tailor the cooling provided by an air conditioning unit according to their desired level of cooling. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kawai in view of Ramakrishnan by configuring the control circuit board and the operation switch to control the rotating speed of the air blowing unit as suggested by Ramakrishnan, in order to obtain an air conditioner that can be adjusted to provide a desired level of cooling.
With regard to claim 3: The first accommodating portion comprises: a first face provided with the operation port 34 (i.e. the first face is the face/surface in which the first opening is disposed), a second 
Wherein the second accommodating portion (the interior of the circuit board box 8 and the housing 20 thereof) is formed between the second face (one of the side walls of the recess in which the switch 22 is disposed) and an inner wall of the circuit board box and between the third face (the face/surface in/on which the switch 22 is disposed) and the inner wall of the circuit board box (Kawai: Figures 1-7, Column 3 Line 20-Column 4 Line 68).
With regard to claim 9: The first accommodating portion is visible from exterior the frame via the first opening 34 (Kawai: Figures 1-7, Column 3 Lines 30-50, Column 4 Lines 5-68).
With regard to claim 14: The first accommodating portion comprises: a first face provided with the operation port 34 (i.e. the first face is the face/surface in which the first opening is disposed), a second face adjacent to the first face (i.e. the second face is one of the side walls of the recess in which the switch 22 is disposed), and a third face opposite to the first face (i.e. the third face is the face/surface in/on which the switch 22 is disposed) (Kawai: Figures 1-7, Column 3 Line 20-Column 4 Line 68).
The second accommodating portion does not completely surround the first accommodating portion, i.e. the first opening 34 and panel 35 of the first accommodating portion are accessible from outside the second accommodating portion and thus, are not surrounded (covered) by the second accommodating portion (Kawai: Figures 1-7, Column 3 Line 20-Column 4 Line 68). 
Wherein the second accommodating portion (the interior of the circuit board box 8 and the housing 20 thereof) is formed between the second face (one of the side walls of the recess in which the switch 22 is disposed) and an inner wall of the circuit board box and between the third face (the face/surface in/on which the switch 22 is disposed) and the inner wall of the circuit board box (Kawai: Figures 1-7, Column 3 Line 20-Column 4 Line 68). Thus, the second accommodating portion separates the second face and the third face from the inner wall of the circuit board box.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Lan and Ramakrishnan, as applied to claims 1 and 9 above, and in further view of Amr et al. (US 5,294,195), hereafter referred to as Amr.
With regard to claim 4: Modified Kawai does not explicitly teach that the sealing portion comprises: an annular first rib extending from the panel in a direction toward the first accommodating portion and arranged on a periphery of an inner surface of the panel facing the first accommodating portion, and an annular second rib arranged on an edge portion of the first opening opposite to the periphery of the panel and extending from the first accommodating portion in a direction toward the panel.
Amr teaches a cover for an air conditioning unit (Title, Abstract), said cover 10 comprising a compartment 21 having a first accommodating portion housing component mountings 23, wherein said compartment 21 comprises a first opening which can be covered with a detachable panel (closure member) 22, and wherein a sealing potion is provided around the first opening to provide a waterproof (rainproof) seal between the panel 22 and the first opening (Figures 1-5, Column 2 Line 25-Column 3 Line 30). The sealing portion in Amr comprises: an annular first rib 32, i.e. the inner rib/edge adjacent groove 34, said first rib 32 extending from the panel 22 in a direction toward the first accommodating portion (the area housing mountings 23) and arranged on a periphery of an inner surface of the panel 22 facing the first accommodating portion, and an annular second rib 33 arranged on an edge portion 31 of the first opening opposite to the periphery of the panel 22 and extending from the first accommodating portion in a direction toward the panel 22 (Figures 3 and 4, Column 3 Lines 9-22). A person having ordinary skill in the art would recognize that having a water-proof seal like that of Amr would be advantageous in the system of Kawai, as a waterproof seal would prevent water from entering the circuit board box and damaging the electronics therein. It is notoriously well understood that electronics are sensitive to water.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kawai in view of Amr by adding to Kawai, a sealing portion like that of Amr, i.e. a sealing portion comprising: an annular first rib extending from the panel in a direction toward the first accommodating portion and arranged on a periphery of an inner surface of the panel facing the first accommodating portion, and an annular second rib arranged on an edge portion of the first opening opposite to the periphery of the panel and extending from the first accommodating portion in a direction 
With regard to claim 5: Modified Kawai does not explicitly teach a water directing rib surrounding the panel.
The figures of Lan (Figures 5A and 5B) depict a rib surrounding panel 23 covering the opening 22 to the circuit board box 31. This rib is best seen in Figure 5B. Although it is not explicitly taught, it should be recognized that the rib will necessarily direct water away from the panel 23 and the opening 22, i.e. the rib will prevent at least some water outside the rib from flowing over the rib and to the panel 23 and opening 22. A person having ordinary skill in the art would recognize that the presence of such a rib would improve assist in waterproofing of the sealing portion in Kawai, as it would reduce the amount of water reaching said sealing portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kawai in view of Lan by adding a water directing rib surrounding the panel, in order to provide additional water proofing to the sealing portion of Kawai.
With regard to claim 6: The water directing rib in modified Kawai necessarily extends to a position higher than the surface of the panel, as any raised rib surrounding the panel will necessarily extend as such.
Considering that the edge of panel 35 of modified Kawai has corners, the water directing rib would necessarily need to have a curved section (i.e. a section having a corner or turn) in order to follow the edge of said panel 35 and properly surround said panel. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Lan and Ramakrishnan, as applied to claim 1 above, and in further view of Hernandez et al. (US 6,009,717), hereafter referred to as Hernandez.
With regard to claim 7: Modified Kawai is silent to a plate-like baffle disposed to extend on the circuit board box and configured to suppress air indrawn from the air inlet from hitting a wall surface of the circuit board box.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kawai in view of Hernandez by adding a plate-like baffle disposed to extend on the circuit board box and configured to suppress air indrawn from the air inlet from hitting a wall surface of the circuit board box, in order to prevent air impact from disrupting the electronics in the circuit board box.
With regard to claim 8: Although it is not explicitly stated, it is understood that the air the air blowing unit (fan) of modified Kawai has an air intake port configured to suck the air indrawn from the air inlet 12 into the air blowing unit (fan). Such an air inlet port is necessarily present as it is necessary for allowing the blower (fan) to draw in air.
The circuit board box 8 comprises a wall, i.e. the wall adjacent the heat exchanger, which constitutes a wall of part of an air passage communicating the air inlet 12 and the air outlet 5 (Kawai: Figures 1-7, Column 3 Line 20-Column 4 Line 68).
The baffle (see rejection of claim 7 above) in modified Kawai comprises an inclined surface configured to direct the air indrawn from the air inlet to the air blowing unit disposed at a downstream side (Hernandez: Figures 1-4 and 9, Column 2 line 45-Column 3 Line 27, Column 4 Lines 37-57).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Lan and Ramakrishnan, as applied to claims 1 and 9 above, and in further view of Weiden (US 2014/0083292) and Kojima et al. (US 2018/0259217), hereafter referred to as Kojima.
With regard to claims 10-13: Modified Kawai teaches that there is a filter provided at a downstream side of the air inlet 12 (Kawai: Figures 1-7, Column 3 Lines 50-63).
Modified Kawai is silent to an indicator lamp provided in the first accommodating portion and configured to indicate the filtering screen unit provided at a downstream side of the air inlet requires replacement, wherein the control circuit board is configured to calculate the rotating speed based on a total amount of the air passing through the air blowing unit, and wherein the indicator lamp is turned on or off if the total amount exceeds a threshold value.
Weiden teaches an air conditioner device 102 (abstract), the device comprising: a frame having an air inlet (grill) 114 and an air outlet (output vent) 110; an air blowing unit (fan); one or more filter screen units (filters) 108 provided downstream of the air inlet 114; a sensor 100 configured to measure the amount of air (air flow rate) passing through the filter 108; and a control panel 250 having indicator lamps (LEDs) 252, 254, and 256, wherein one of the indicator lamps (the red LED) 252 is configured to indicate that the filter 108 is in need of replacement, i.e. by blinking (Figures 1 and 5A, paragraphs [0018]-[0026]). The indicator lamp (red LED) 252 is turned off (stops blinking) if the total amount of air (air flow-rate) exceeds a threshold value, i.e. if the sensor 100 indicates good air flow (Figures 1 and 5A, paragraphs [0018]-[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kawai in view of Weiden by adding an air flow sensor paired with an indicator lamp (i.e. an LED), wherein said indicator lamp is configured to indicate that the filter screen unit is in need of replacement, i.e. by blinking, in response to a low air flow rate detected by the sensor, and wherein said indicator lamp is configured to turn off, i.e. stop blinking, if the air flow rate exceeds a threshold value indicative of normal air flow, in order to obtain a device which advantageously notifies the user when the filter screen unit needs replacing.
Modified Kawai remains silent to the indicator lamp being provided in the first accommodating portion.
However, Weiden teaches that the indicator lamps may be located remotely from the sensor, e.g. in Figure 5A the indicator lamps 532, 534, and 536, are located remotely from the sensor 502 in remote control unit 504 (Figure 5A, Paragraph [0037]). 

Modified Kawai remains silent to the control circuit board configured to calculate the rotating speed based on a total amount of air passing thought the air blowing unit.  
	Kojima teaches an air conditioning unit (abstract), wherein the air conditioning unit comprises a controller configured to control a blowing unit (fan) such that the blowing unit provides blown air at a higher normal velocity when the load of an indoor space is higher than a predetermined value, wherein the normal air velocity has been previously determined to be a velocity of blown air obtained if the load of the indoor space is lower than the predetermined value (claim 11). A person having ordinary skill in the art would recognize that the controller of Kojima must calculate the blower speed (i.e. the rotating speed) thereof based on a total amount of air passing through the blower in order to increase the velocity of blown air above the normal air velocity. Specifically, the controller of Kojima must recognize (i.e. determine/calculate) the normal blower speed corresponding to the normal air velocity and determine/calculate a fan speed corresponding to the higher than normal air velocity in order to successfully move said air at the higher than normal air velocity when desired, and in order to move said air at the normal velocity when desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Kawai in view of Kojima by configuring the control circuit board to calculate the rotating speed of the blowing unit based on a respective total amount of air passing thought the air blowing unit, such that said control circuit board and the AC unit of Kawai can advantageously respond to load in an indoor space by adjusting fan speed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772